Motion in arrest of judgment. A motion in arrest of judgment was made in this cause, founded on the copy of the declaration served on the defendant’s attorney, and an affidavit that the cause had been tried and a verdict rendered for the plaintiff. The declaration was entitled of February instead of January term, 1830; and the cause of action was therein stated to have arose in April, 1830. It was objected that the motion could be heard only on the circuit roll; for to authorize an arrest of judgment, the error, if any, must appear upon the record; and such was the decision of the court. The motion was accordingly denied,